DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9 November, 2020 is being considered by the examiner.

Response to Amendment
This Final Rejection is in response to Applicant’s Remarks/Amendments filed on 5 January, 2021. The amendments have been entered, accordingly, claims 11-22 remain pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over MURAKAMI (US 2010/0315780 A1), in view of TAKASHI (JP H09283679 A – provided English Machine Translation for citations) and HU (US 2008/0029260 A1).
As to claim 11, MURAKAMI discloses a cooling device(abstract) comprising: 
a main body unit(e.g., 100) that has, on a surface(e.g., corresponding surface as shown in figure 3; par. 58) thereof, a plurality of disposition regions(e.g., sections delineated by 91u-91w and 92u-92w are disposed on top of the main body unit via plate 94)  where an object to be cooled is disposed(par. 51-52 and 58); and 
a refrigerant flow passage provided in the main body unit(e.g., e.g., 102), 
wherein the refrigerant flow passage includes a first flow passage portion(e.g., passage along second straight portion 116) that passes a position of overlapping a predetermined disposition region out of the plurality of disposition regions(see annotated figure 6) and a second flow passage portion(e.g., passage along first straight portion 114) that passes a position of overlapping the other disposition regions other than the predetermined disposition region(see annotated figure 6 – specifically, passes the three disposition regions residing along straight portion 114), 
the first flow passage portion is formed at a predetermined position of overlapping a part of an inside of the predetermined disposition region to allow a refrigerant to pass therethrough and a flow of the refrigerant through the second flow passage portion(see annotated figure 6 – wherein flow of the first passage passes at the predetermine position of overlapping of an inside of the predetermined disposition region and a flow of the refrigerant passes through the second flow passage).


    PNG
    media_image1.png
    803
    1517
    media_image1.png
    Greyscale

Annotated Figure 6
TAKASHI is within the field of endeavor provided a cooling device for cooling a plurality of heat generating components disposed relative to passages of the cooling device (par. 1). TAKASHI teaches a first flow passage (41) that passes a position of overlapping a predetermine disposition region (21) out of a plurality of disposition regions (21-26; par. 10, in view of par. 8) and a second flow passage portion (43) that passes a portion of overlapping the other disposition regions (22-26) other than the predetermined disposition region (par. 10, in view of par. 8). TAKASHI teaches wherein the first flow passages allows a refrigerant to pass more intensively than a flow of refrigerant through the second flow passage (par. 14-15). This is due to the heat generating device of the first flow passage (21, associated with flow passage, 41) has a higher caloric value than the other heat generating devices of the second flow passage (22-26, associated with flow passage, 42), such that the first flow passage requires improved cooling performance. Secondly, TAKASHI teaches wherein the first flow passage (41) can be provided a plurality of local heat generating units (par. 8). More so, TAKASHI teaches that the heat generating components could be positioned parallel to one another (25/26 are two heat generating components which are shown to be provided along a flow path in parallel to one another), so as to maintain cooling performance and cooling of the device due to the cross-sectional area of the targeted flow paths of this section relative to the heat generating devices of this branch flow path section (par. 14). As the devices along the first flow path have a higher caloric value, it might be advantageous to position them parallel to one another to maintain cooling performance, like that of the lower caloric devices along the second flow path that are targeted in a branch flow path manner. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed to modify MURAKAMI with the teachings of TAKASHI to incorporate more intensive flow along the first flow path than the second flow path, and to branch off the first flow path to correspond to a plurality of predetermined positioned associated each with a plurality of local heat generating units for the reasons provided.
Secondly, HU is within the field of endeavor provided a cooling device (abstract) which incorporates a first flow passage (e.g., 25 positioned at the downstream side directly coupled to the outlet, 62; see annotated figure 10), a second flow passage (e.g., 25 positioned at the upstream side directly coupled to the inlet, 61; see annotated figure 10).  HU teaches wherein the first flow passage portion has a smaller width than that of the second flow passage portion (par. 43) for the purpose of decreasing the pressure drop of the fluid between the liquid inlet and liquid outlet of the cooling device (par. 43). In addition, this causes the flow to flow more intensively through the first flow passage, as the space for the fluid flow is smaller than that of the second fluid flow, so the concentration of the fluid in the first flow passage portion area is higher than that of the second flow passage portion area due to the decreased flow area. Therefore, it would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify MURAKAMI, in view of the teaching of TAKASHI, with the teachings of HU to incorporate the increased width of the second flow passage portion to that of the smaller width of the first flow passage portion for the reasons stated above. In doing so, a total width of the first flow passage widths of the respective branch portions, as provided by the modification of MURAKAMI, in view of TAKASHI, (i.e., the total width of the first flow passage, as a whole) would be smaller than the width of the second flow passage.

    PNG
    media_image2.png
    757
    1102
    media_image2.png
    Greyscale

Annotated Figure 10

As to claim 12, MURAKAMI, as modified by TAKASHI and HU, discloses wherein the first flow passage portion is disposed at the predetermined position of overlapping a local heat generating unit (e.g., 91u-91w and 92u-92w of which are disposed on 94) of the object to be cooled(e.g., 94 which has the heat generation units thereon) disposed in the predetermined disposition region (see annotated figure 6 – first flow passage, 116, overlaps the heat generating unit 92w within the predetermined disposition region) .

As to claim 13, MURAKAMI, as modified by TAKASHI and HU, previously taught wherein the total width of the first flow passage contained a width smaller than a second flow passage width of the second flow passage, and that the first flow passage portion is configured to flow more intensively through the predetermined position due to this (see rejection of claim 11). Therefore, it is believed that MURAKAMI, as modified by TAKASHI and HU, previously taught the required claim limitations of claim 13 for the reasons previously provided by claim 11. 

As to claim 14, MURAKAMI, as modified by TAKASHI and HU, further discloses wherein the first flow passage width of the first flow passage portion is a size that is larger than a width of the local heat generating unit in a flow passage width direction (see annotated figure 6 – along the designated width direction, the flow passage is shown to be larger than the heat generating unit, 92w).

As to claim 18, MURAKAMI, as modified by TAKASHI and HU, further discloses wherein the predetermined disposition region is the disposition region positioned on a most downstream side of the refrigerant flow passage, out of the plurality of disposition regions (see annotated figure 6 – the predetermined disposition region is the last flow region prior to exit of the fluid from the structure, 100, via the outlet, 108).

As to claim 19, MURAKAMI, as modified by TAKASHI and HU, previously taught, by at least TAKASHI, wherein the predetermined disposition region is the disposition region where the object to be cooled including the local heat generating unit having a highest heat generation density is disposed, out of the plurality of disposition regions (21 which has the largest caloric value out of the heat generating components, as discussed within the rejection of claim 11, which claim 19 indirectly depends). TAKASHI teaches prioritization of the heat generating unit at the predetermined disposition region, and the positioning of the largest caloric value device at this position enables quick cooling (par. 13 and 15). Therefore, it would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed, to modify MURAKAMI, in view of TAKASHI and HU, further with the teachings of TAKASHI to position the highest heat generating density device at the predetermined disposition region for the purposes of quickly cooling the highest caloric value device, while further enabling the overall goals of TAKASHI (cooling performance and miniaturization of the cooling device as noted within par. 16). 

Claims 15-17 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over MURAKAMI (US 2010/0315780 A1), in view of TAKASHI (JP H09283679 A – provided English Machine Translation for citations), HU (US 2008/0029260 A1), and FUKAI (US 2013/0112373 A1).
As to claim 15, MURAKAMI, as modified by TAKASHI and HU, further discloses wherein at least one plate-shaped heat transferring fin(e.g., 120; par. 54) is provided in the first fluid passage portion and the second fluid passage portion of the refrigerant flow passage, respectively (par. 54, see figure 4 of MURAKAMI), but does not explicitly disclose wherein the heat transferring fin in the second flow passage portion is configured with a fin having a smaller pressure loss than the heat transferring fin in the first flow passage portion.
FUKAI is within the relevant field of endeavor provided a heat exchanger fin design of which fluid passes through the fins in a desired manner to achieve a reduced pressure loss in an upstream fin to a downstream fin (abstract; par. 44-45; figure 2). Specifically, FUKAI teaches that it is known within the art to provide an upstream fin (e.g., 4 comprised of fins 4a) to have a larger space apart (e.g., flow gap defined by 4b) than that of downstream fins (e.g., 5 comprised of 5a) with a smaller spacing (e.g., flow gap defined by 5b). Specifically, FUKAI discloses that a reduction in the amount of fluid flow and velocity of the cooling air passing through the downstream fins can be suppressed since the pressure loss in the upstream fins is reduced (par. 44). In addition, this provides further advantages related to suppressing a temperature rise along the upstream fins due to such a design (par. 44). It, therefore, would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed to modify MURAKAMI, in view of TAKASHI and HU, further with the teachings of FUKAI to provide that the upstream fins, correlated to the fins in the second passage as designated, have a smaller pressure loss than the downstream fins, correlated to the fins of the first passage as designated, by increasing the flow gap between the upstream fins to that of the downstream fins for at least the purpose of suppressing a temperature rise along the upstream fins, in addition, to the decrease in pressure loss.

As to claim 16, MURAKAMI, as modified by TAKASHI, HU, and FUKAI, discloses wherein the heat transferring fin (e.g., 20) in the second flow passage portion is a linear fin extending in a refrigerant circulation direction (par. 54), and the heat transferring fin in the first flow passage portion is an offset fin that is formed such that a plurality of fin portions (e.g., portions of the first flow passage fin within the sections provided in annotated figure 6) arranged in the refrigerant circulation direction are shifted away from each other in a flow passage width direction (see annotated figure 6 – fin sections of the first flow passage are offset from that of the second flow passage in the width direction by being adjacent to the second flow passage portion)

As to claim 17, MURAKAMI, as modified by HU and FUKAI, discloses wherein the second flow passage portion is disposed upstream of the first flow passage portion in the refrigerant flow passage (e.g., section 114, designated as the second flow passage portion is upstream to that of section 116, designated as the first flow passage portion; par. 53 and 58), and the at least one fin the second flow passage (e.g., 120, which is positioned within the second flow passage portion, 116) includes a plurality of heat transferring fins having different fin shapes(see figure 5 of MURAKAMI of which fins have different shapes; par. 54) such that the closer to the upstream side, the smaller a pressure loss (MURAKAMI is capable of providing this due to the difference in shapes of the fins as provided in figure 5, in addition to the previous teachings by TAKASHI, HU, and FUKAI for the reasons previously provided and discussed).

As to claim 20, MURAKAMI, as modified by TAKASHI and HU, further discloses wherein at least one plate-shaped heat transferring fin(e.g., 120; par. 54) is provided in the first fluid passage portion and the second fluid passage portion of the refrigerant flow passage, respectively (par. 54, see figure 4 of MURAKAMI), but does not explicitly disclose wherein the heat transferring fin in the second flow passage portion is configured with a fin having a smaller pressure loss than the heat transferring fin in the first flow passage portion.
FUKAI is within the relevant field of endeavor provided a heat exchanger fin design of which fluid passes through the fins in a desired manner to achieve a reduced pressure loss in an upstream fin to a downstream fin (abstract; par. 44-45; figure 2). Specifically, FUKAI teaches that it is known within the art to provide an upstream fin (e.g., 4 comprised of fins 4a) to have a larger space apart (e.g., flow gap defined by 4b) than that of downstream fins (e.g., 5 comprised of 5a) with a smaller spacing (e.g., flow gap defined by 5b). Specifically, FUKAI discloses that a reduction in the amount of fluid flow and velocity of the cooling air passing through the downstream fins can be suppressed since the pressure loss in the upstream fins is reduced (par. 44). In addition, this provides further advantages related to suppressing a temperature rise along the upstream fins due to such a design (par. 44). It, therefore, would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed to modify MURAKAMI, in view of TAKASHI and HU, further with the teachings of FUKAI to provide that the upstream fins, correlated to the fins in the second passage as designated, have a smaller pressure loss than the downstream fins, correlated to the fins of the first passage as designated, by increasing the flow gap between the upstream fins to that of the downstream fins for at least the purpose of suppressing a temperature rise along the upstream fins, in addition, to the decrease in pressure loss.

As to claim 21, MURAKAMI, as modified by TAKASHI, HU, and FUKAI, discloses wherein the heat transferring fin (e.g., 20) in the second flow passage portion is a linear fin extending in a refrigerant circulation direction (par. 54), and the heat transferring fin in the first flow passage portion is an offset fin that is formed such that a plurality of fin portions (e.g., portions of the first flow passage fin within the sections provided in annotated figure 6) arranged in the refrigerant circulation direction are shifted away from each other in a flow passage width direction (see annotated figure 6 – fin sections of the first flow passage are offset from that of the second flow passage in the width direction by being adjacent to the second flow passage portion).

As to claim 22, MURAKAMI, as modified by TAKASHI, HU, and FUKAI, discloses wherein the second flow passage portion is disposed upstream of the first flow passage portion in the refrigerant flow passage (e.g., section 114, designated as the second flow passage portion is upstream to that of section 116, designated as the first flow passage portion; par. 53 and 58), and the at least one fin in the second flow passage includes a plurality of heat transferring fins having different fin shapes(see figure 5 of MURAKAMI of which fins have different shapes; par. 54; figure 5) such that the closer to the upstream side, the smaller a pressure loss (MURAKAMI is capable of providing this due to the difference in shapes of the fins as provided in figure 5, in addition to the previous teachings by TAKASHI, HU, and FUKAI for the reasons previously provided and discussed).

Response to Arguments
As to pages 6-9, Applicant alleges that MURAKAMI, HU, and FUKAI references, alone or in combination, do not disclose all of the features of the present invention excited in amended independent claim 11. The Examiner acknowledges that MURAKAMI, HU, and FUKAI, alone or in combination, do not disclose the amended claim limitations presented within independent claim 11. However, TAKASHI does teach wherein the first flow passage may be branched into a plurality of branched portions to correspond to a plurality of predetermined positions overlapping a plurality of local heat generating units disposed at the predetermine position for the reasons provided by the Examiner. More so, “the total width of the first flow passage widths of the respective branch portions is smaller than a second flow passage width”, is understood under broadest reasonable interpretation to provide that the width of the first flow passage, which would be equivalent to the total width of the first flow passage widths of the branched portions, is smaller than the second flow passage width. It is believed by the Examiner that HU provides such recitation by providing a comparison between a total width of a first flow passage to a second flow passage for the reasons provided. Therefore, the combination of MURAKAMI, HU, FUKAI, and TAKASHI is believed to teach the claimed invention for these reasons. Therefore, the Examiner is not persuaded by Applicant’s allegations to patentability of the claimed invention, and provides the rejection herein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10,044,078 B2 teaches branched flow paths along a plate heat exchanger associated with different heat sources.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        3/8/2021

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763